Citation Nr: 1429325	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  12-11 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's income is a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota (RO).  

In March 2014, the Board remanded the appeal so that the RO could request that the Veteran submit additional income information for he and his spouse, and for readjudication of the issue on appeal, to include the question of whether the Veteran's net worth is a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an April 2014 supplemental statement of the case, the RO determined that the Veteran's net worth was not a bar to the receipt of pension benefits, but found that total countable income exceeded the applicable maximum annual pension rate, and that the Veteran's income was a bar to the receipt of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  The Board, accordingly, does not need to adjudicate the net worth issue, and has only addressed the question of whether the Veteran's income is a bar to the receipt of nonservice-connected pension benefits in the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has not provided adequate verification of spousal business income during the relevant period on appeal to substantiate an award of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance are not met.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  With respect to his claim for special monthly pension based on aid and attendance, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2009 letter.   

With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  In this case, the appeal is being denied due to the Veteran's failure to provide requested income information necessary to establish that he meets the basic eligibility requirements for the benefit sought.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter. 

Procedural History

The record shows that the Veteran filed an initial claim for nonservice-connected pension with special monthly pension in April 2009.  In a June 2009 notice letter, the RO requested additional evidence, to include banking and financial statements to verify the amount of income received from interest or dividends.   

An August 2009 rating decision established the Veteran's need for aid and attendance; however, entitlement to nonservice-connected pension benefits with special monthly pension was denied in February 2010 based on the Veteran's failure to furnish requested income information.  The Veteran was informed that he had until June 2010 to submit the banking and financial statements, initially requested in June 2009.  In April 2010, the Veteran submitted care expense reports and a lay statement identifying amounts held in various accounts, but did not submit statements from the banking or financial institutions.  A May 2010 letter informed the Veteran that his claim could not be processed without additional evidence in the form of the bank/financial institution statements previously requested.  The Veteran did not respond to the May 2010 letter, but submitted a new claim for pension benefits on May 19, 2011

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a); See also McColley v. West, 13 Vet. App. 553, 555-57 (2000).   

The Board finds that the Veteran did not submit a timely response to the RO's June 2009 request for information; thus, the February 2010 decision which denied nonservice-connected pension benefits with special monthly pension became final.  
See 38 C.F.R. § 3.158(a).  Accordingly, the date of the claim is the date the Veteran submitted a new claim for pension benefits on May 19, 2011.   

Law and Analysis for Evaluating Countable Income 

Basic entitlement to nonservice-connected disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the veteran must be permanently and totally disabled from non-service-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013).  The Gross income from a business or profession may be reduced by the necessary operating expenses.  38 C.F.R. § 3.262(a)(2).  Income of the spouse will be determined under the rules applicable to income of the claimant.  38 C.F.R. 
§ 3.262(b).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. 
§ 1503(a)(8).

Medical expenses are generally deductible from countable income for nursing home fees. M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(b) (2009).  For the purposes of the medical expense deduction, a nursing home is any facility that provides extended term inpatient medical care, and a licensed health professional is an individual licensed to furnish health services by the state in which the services are provided.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(a), (c). 

However, the fees paid to maintain a Veteran in an adult daycare center, a rest home, a group home, or a similar facility that does not qualify as a nursing home may also be deducted from countable income as medical expenses. M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  If a Veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to the facility may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional. M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).

The Veteran filed a claim for pension benefits in May 2011.  From December 1, 2009, the applicable MAPR for a Veteran with one dependent, at the aid and attendance rate, was $23,369.  The applicable MAPR rate was increased to $24,239 on December 1, 2011, to $24,652 on December 1, 2012, and to $25,002 on December 1, 2013.  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2013). 

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran has not provided adequate verification of spousal business income to substantiate an award of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance.  

The record shows that the Veteran's annual income in 2011 consisted of Social Security Administration (SSA) benefits in the amount of $22,230.00; spousal SSA benefits in the amount of $12,762.00; Trans America Annuity payments in the amount of $1877.00; and T. Rowe Price IRA distributions in the amount of $19,590.00.  

The Veteran also submitted bank statements from two non-interest bearing checking accounts.  While the Veteran identified "interest" in the amount of $1,115.00 on a November 2011 notice of disagreement, a review of the associated 2010 tax statement shows that this amount was for interest paid on the Veteran's home mortgage, and is not countable toward the Veteran's income.  While payments made to the Veteran from annuity and an IRA have been counted toward the Veteran's income, interest earned on such "retirement" accounts should not be counted separately as income where payments received consist of part principal and part interest.  See 38 C.F.R. § 3.262(e).  Additionally, it does not appear that the Veteran received payments from the Meryl Lynch IRA, nor was interest on that account paid to the Veteran.  Accordingly, interest from the Veteran's annuity and IRAs have not been included in countable income.  

The Veteran submitted 2010 Tax Forms to verify his reported income.  The 2010 Tax Forms show that his spouse received additional income as the sole proprietor of a business.  The income of the spouse is counted in calculating a veteran's income.  See 38 C.F.R. § 3.261(a), 3.262(b).  Form 1040, Schedule C shows that in 2010, gross receipts or sales were reported in the amount of $25,902.00; however, the there was a net profit of only $2,454.00 after allowable deductions of necessary operating expenses.  See 38 C.F.R. § 3.262(a)(2).  Form 1099-MISC, however, identified Miscellaneous Income received by the Veteran's spouse from Private Quarter Incorporated in the amount of $6,449.00, described as direct sales of consumer products to a buyer for resale.  As the amount received from Private Quarters was not separately itemized as income on the 2010 tax forms, it is unclear whether the direct sales income was included as part of the business revenue.  Moreover, the spouse's business income for 2011 was not reported on Income Verification Reports or other statements.  

The Board remanded the case in March 2014 to obtain updated eligibility verification reports and supporting documentation to assess the Veteran's current net worth and countable income.  In the remand order, the Board specifically requested verification of income received from the Veteran's spouse, "to include any business revenue."  See 38 C.F.R. § 3.262(a)(2), (b).  The RO issued notice to the Veteran in March 2014, requesting such information, and requested that he submit the enclosed VA Form 21-4185 for the Veteran's spouse, Report of Income from Property or Business.  To date, the requested income information needed to decide the claim has not been received.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts and submit evidence supporting his claim.)  

Based on the available evidence of record, the Board finds that in 2011, the Veteran received SSA benefits the amount of $22,230.00, SSA income from his spouse in the amount of $12,762.00, annuity payments in the amount of $1877.00, IRA distributions in the amount of $19,590.00.  Accordingly, the Board finds that the Veteran had an annual income of $54,582.00, not including business income from his spouse, an amount which cannot be verified based on the evidence of record.   

The record shows that the Veteran had annual medical expenses in the amount of $38,316.00, which includes long term nursing home care at the Oklahoma Veterans Center nursing home in the amount of $36,000.00, and annual Medicaid payments in the amount of $2,316 for the Veteran and his spouse.  Total income may be reduced by amounts paid for unreimbursed medical expenses in excess of 5 percent of the applicable MAPR.  Five percent of the applicable MAPR rate ($23,369.00) in effect at the time of the May 2011 claim is $1,168.45.  Thus, annual medical expenses in the amount of $37,200.55 may be deducted from the total income of $54,582.00.  This reduction results in a countable income of $17,381.45; however, this amount does not include his spouse's business income.  If, for instance, the business income identified in Form 1099-MISC, from Private Quarter Incorporated, in the amount of $6,449.00 were to be applied to the Veteran's total income, the Veteran's countable income would exceed the applicable MAPR of $23,369.00 in 2011.  Because business income from the Veteran's spouse has not been submitted or verified, the Board finds that it is not discernable from the record whether the Veteran's countable income exceeded the applicable MAPRs during the relevant appeal period.

Updated financial information has not been received since the case was appealed to the Board in April 2012.  Accordingly, the Board finds that the Veteran has not provided necessary income information to substantiate an award of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance and entitlement to those benefits is not warranted.  Therefore, the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of nonservice-connected pension benefits with special monthly pension based on the need for aid and attendance is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


